DETAILED ACTION
Status of Claims

The following is an Allowability Notice for Application #14/337,559 in response to the applicant’s filing of a response to non-final office action, filed on 10/28/2021.  This application was originally filed on 11/23/2020 and is a Continuation of Application #14/337,559, filed on 07/22/2014, now Patent No. 10,846,740, which is a Continuation of Application #12/789,372, filed on 05/27/2010.  
Claims 2-21 are now pending and have been being examined.
Claim 1 was cancelled by the applicant during the course of prosecution.

Allowable Subject Matter

Claims 2-21 are allowed.

Statement of Reasons for Allowance
The closest prior art, Woo, et al., Pre-Grant Publication No. 2008/0120160 A1, teaches many aspects of the claimed invention but does not teach an advertisement being re-distributed when a purchase is not made within a specific time frame.  Elkins II, et al., Patent No. 7,720,708 B1 does teach an online user responding to an offer agreeing to buy a product within a certain amount of time.  If the product is not purchased, a penalty is paid by the user and the ad is targeted again.  However, neither reference teaches a specific number of ads targeted for a specific number of products, and then, when a user responds, reserving the product for a specific amount of time during which the particular advertisement associated with the particular product is distributed one less time, and if the product is then not bought for the particular amount of time, the advertisement is then re-distributed to one of the one or more requests for the offer until it is again reserved and a purchase is made.  In this manner, if you have, for example, 50 televisions for sale at a discount, you would be distributing a certain number of advertisements and reducing the number of distributed ads as the offer for the television is reserved by a user and/or purchased.  By doing this, a scenario is avoided in which a limited inventory could lead to many more users expecting the discounted item than can actually be accommodated.  
The independent claims comply with 35 U.S.C. 101.  The claims are eligible under Step 2B of the analysis, as the claims recite significantly more than any abstract idea recited in the claims, as advertisements are actively distributed or not distributed online based on inventory levels and individual commitments to purchase, and the advertisements are tracked relative to time expirations for purchase, and then are re-distributed or not re-distributed based on the tracking.  The active management and distribution online relative to the situation of each individual advertisement would seem to go beyond what could simply be considered an abstract idea.  Further, the similar claims of the parent application 14/337,559 were found by the PTAB to be eligible under 35 USC 101 and the examiner’s 101 rejection was reversed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Mondays, 12pm-5pm EST and Tuesday-Friday, 9am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF, can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682